DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Sensor Line with different dielectrics for measuring temperature of a cable”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 34, 36, and 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites “mode conversion can be caused” and the use of alternative word “can” is indefinite.  It’s unclear whether the mode conversion happens or not.  Examiner suggests using positive language. Similarly, claims 25, 34, 36 and 42 uses alternative optional statement “can be” and therefore are rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-33, and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin et al. (WO2015/091552 hereinafter Erwin).
	Regarding claims 22, 39 and 42, Erwin teaches a sensor line/method for detecting an external influence on a cable (abstract), wherein the sensor line comprises:
	a first electrically conductive wire (last para page 9), which is enclosed by a first dielectric in at least a first sub-region (last para page 9, 14a Fig 5), and
	a second electrically conductive wire, which is enclosed by a second dielectric in at
least a second sub-region (para 1 page 10, 14b Fig 6, abstract),
	wherein the sensor line is configured so that a property of the first dielectric is variable
under the external influence in at least one region of the sensor line (temperature: para 5 page 10), and
	wherein the external influence is detectable due to a change in a property of the first
electrically conductive wire caused by the change in the property of the first dielectric in the
at least one region of the sensor line (temperature dependent dielectric constant: para 5 page 10), except for  the first electrically conductive wire in the at least one region of the sensor line has a first compressibility, ki, the second electrically conductive wire in the at least one region of the sensor line has a second compressibility, k2, and wherein k≠k2.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to different compressibility since the examiner takes Official Notice of the equivalence of dielectric material of first conductor and different dielectric material of second conductor for their use in the different compressibility art and the selection of any of these known equivalents to dielectric would be within the level of ordinary skill in the art. (see MPEP 2144.06, 2183)  Erwin teaches the conductor wires have different dielectric material and any wire surrounded by a Erwin teaches the external influence comprises mechanical load on the cable (temperature stress: para 3 page 12)

	With respect to claim 23, Erwin teaches the external influence comprises
mechanical load on the cable (temperature stress: para 3 page 12), except for the first electrically conductive wire is adapted to compress more strongly under mechanical load than the second electrically conductive wire, due to which mode conversion can be caused, by means of which the external influence is detectable.  Erwin teaches the conductor wires have different dielectric material and any wire surrounded by a dielectric or material would have a degree of compressibility and will skew differently based on stress/bend.  Furthermore, since the dielectric materials of the sensor lines are different, they have different compressibility. 

	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to different compressibility since the examiner takes Official Notice of the equivalence of dielectric material of first conductor and different dielectric material of second conductor for their use in the different compressibility art and the selection of any of these known equivalents to dielectric would be within the level of ordinary skill in the art. (see MPEP 2144.06, 2183)  

	Regarding claim 24, Erwin teaches a property of the second dielectric is variable under the external influence in the at least one region of the sensor line (para 1 page 10, 14b Fig 6, abstract), wherein a property of the second electrically conductive wire is variable caused by the change in the property of the second dielectric (para 5 page 10),  wherein the changes in the properties of the first and second electrically conductive wires differ, and wherein the external influence is detectable by means of the different changes in the properties of the first and second electrically conductive wires (para 5 page 10).


With respect to claim 25, Erwin teaches the first electrically conductive wire in the at least one region of the sensor line has a first signal velocity, vi,  (signal propagation is based on signal conductors: para 7 page 12, since the dielectric constant of the materials are different, the propagation velocities are different, signal propagation time is related to signal velocity and dielectric constant), wherein the second electrically conductive wire in the at least one region of the sensor line has a second signal velocity, v2, wherein the sensor line is configured so that, due to the change in the property of the first dielectric, vi changes by an amount Δvi, and wherein the external influence is determinable and/or detectable by means of the change of v1 by  Δv1 (transmit time difference Δt: signal propagation is based on signal conductors: para 7 page 12).

	Regarding claims 26, 40, Erwin teaches due to the change in the property of the second dielectric, a change in v2 by an amount Δv2 can be caused, wherein Δvi # Δv2 (signal propagation is based on signal conductors: para 7 page 12, since the dielectric constant of the materials are different, the propagation velocities are different), and  wherein the external influence is detectable by means of a change in the difference v1 —v2 by Δvi – Δv2 (transmit time difference Δt: signal propagation is based on signal conductors: para 7 page 12).

	With respect to claim 27, Erwin teaches the respective electrically conductive wire in the at least one region of the sensor line has a certain signal velocity (10 a, 10b, signal propagation is based on signal conductors: para 7 page 12, since the dielectric constant of the materials are different, the propagation velocities are different), and wherein the sensor line is configured so that, due to the change in the property of at least one dielectric, the respective change due to external influence is detectable (abstract, temperature stress: para 3 page 12).

	Regarding claim 28, Erwin teaches the detectable change in the two lines due to an external influence is not identical (abstract, different dielectric material).

	With respect to claim 29, Erwin teaches the property of the first dielectric
comprises the permeability of the first dielectric (abstract, permeability is another property of material).
Regarding claim 30, Erwin teaches the permeability of the first dielectric is temperature-dependent (abstract, permeability is another property of material, temperature: para 5 page 10).

	With respect to claim 31, Erwin teaches the property of the first or second dielectric comprises the permeability of the first or second dielectric (abstract, permeability is another property of material, temperature: para 5 page 10).

	Regarding claims 32, 41, Erwin teaches the permeability of the first dielectric and/or the permeability of the second dielectric are temperature-dependent (abstract, permeability is another property of material, temperature: para 5 page 10).

	With respect to claim 33, Erwin teaches the external influence comprises one
or more of temperature, temperature change (temperature: para 5 page 10).
	With respect to claim 35, Erwin teaches 35. (new) The sensor line according to claim 22, wherein the first electrically conductive wire and the second electrically conductive wire have substantially identical dimensions and
dielectric constants.
	Regarding claim 36, Erwin teaches the external influence can be detected (abstract).

	With respect to claim 37, Erwin teaches the star quad is configured to detect the external influence by means of crosstalk information (second last para page 9).

	Regarding claim 38, Erwin teaches a measuring unit (evaluation unit 8: Fig 1), which is coupled to the sensor line and configured to detect and/or analyse the external influence (BASTRACT).

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Yu et al. (CN-104950184) teaches temperature dependence of a dialectical material based on their dimensions using a Vector Network Analyzer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855